                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

QUINTON THOMAS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )               No. 4:18CV2071 RLW
                                              )
CITY OF EDMUNDSON,                            )
                                              )
               Defendant.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the Motion for More Definite Statement filed by

Defendant, the City of Edmundson ("the City"). (ECF No. 15) Plaintiffs Quinton M. Thomas

and Bradley Jiles (collectively referred to as "Plaintiffs") are opposed to the motion. After

careful consideration, the Court denies the City's motion.

                                        BACKGROUND

       Plaintiffs filed this putative class action, on behalf of themselves and others similarly

situated, pursuant to 42 U.S.C. § 1983 against the City, claiming it has a deliberate policy that

violates their constitutional rights. Count I of Plaintiffs Class Action Compliant alleges

violations of the Fourteenth Amendment for imprisoning Plaintiffs for inability to pay; Count II

alleges violations of the Sixth and Fourteenth Amendments for failure to provide adequate

counsel; Count III alleges violations of the Fourteenth Amendment for subjecting Plaintiffs to

indefinite and arbitrary detention; Count IV alleges violations of the Fourth and Fourteenth

Amendments for issuances of invalid warrants; and Count V alleges violations of the Fourteenth

Amendment for the use of threats of incarceration to collect debts. (Id. at iii! 157-79)
       The City moves pursuant to Federal Rule of Civil Procedure 12(e) for the Court to order

Plaintiffs to amend their complaint to provide a more definite statement. Plaintiffs oppose the

motion and argue their complaint satisfies federal pleading requirements.

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(e), "[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response." "Rule 12(e) is not designed to

remedy an alleged lack of detail, rather, the Rule is intended to serve as a means to remedy

unintelligible pleadings." Resolution Trust Corp. v. Fiala, 870 F. Supp. 962, 977 (E.D. Mo.

1994). However, when a "pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite [statement] under Rule 12(e) before

responding." Whiteheadv. City ofSt. Louis, No. 4:09CV483 CDP, 2009 WL 4430699, at *1

(E.D. Mo. Nov. 24, 2009) (quoting Swierkiewicz v. Sorema NA., 534 U.S. 506, 512 (2002)).

                                            DISCUSSION

       The City argues the Court should order Plaintiffs to provide a more definite statement

regarding their alleged constitutional violations. Specifically, the City wants Plaintiffs to amend

their complaint to include the following:

       a. Each action that each Plaintiff contends to have resulted in the violation of a
       constitutional right;

       b. Each injury resulting therefrom; and

       c. The identity of each person (by title or name) who committed each such action
       (i.e., whether it was the prosecutor, municipal judge, court clerk, police officer,
       etc.).




                                                 -2-
(ECF No. 15, at 3) The City also argues the putative class definitions are vague and uncertain. 1

        "In an action under § 1983, a municipality ... cannot be liable on a respondeat superior

theory, but can be held liable if a constitutional violation resulted from a municipal policy or

custom." A.H v. St. Louis Cty., Mo., 891 F.3d 721, 728 (8th Cir. 2018). "Only where a

municipality's failure to train its employees in a relevant respect evidences a 'deliberate

indifference' to the rights of its inhabitants can such a shortcoming be properly thought of as a

city 'policy or custom' that is actionable under§ 1983." City of Canton, Ohio v. Harris, 489

U.S. 378, 389 (1989). Therefore, municipal liability will apply in two situations: "where a

municipal policy is itself unconstitutional, and where the municipality's deliberate indifference

to the need to train and supervise its employees causes an employee to violate a third party's

constitutional rights." A.H, 891 F.3d at 728.




1
  The City argues the putative class definitions conflate the identity of the sole named defendant
- the City- with the state of Missouri. Plaintiffs' complaint repeatedly alleges the City,
"through its police department, municipal court system, and prosecuting attorney's office,"
maintained a deliberate policy that violated their constitutional rights. (Class Action Compl. ~ 1,
ECF No. 1) After Missouri voters approved amendments to the state constitution in 1976,
municipal courts were "abolished as separate entities and incorporated into the circuit system as
divisions of the circuit courts." Gregory v. Corrigan, 685 S.W.2d 840, 842 (Mo. 1985) (en bane)
(citing Mo. Const. art. V, § 1 & art. V, § 27.2(a), (b) (1945, as amended 1976)). Consequently,
the City's municipal court division is part of Missouri's unified state judiciary and immune from
§ 1983 cases. See generally Monell v. Dep 't ofSoc. Servs. of City of New York, 436 U.S. 658,
690 (1978) (holding that local governments and officials, not federal or state governments and
officials, can be liable under § 1983). It appears that the City is attempting to argue Plaintiffs'
claims are properly directed, at least in part, at the City's municipal court division rather than the
City itself. Such an argument is irrelevant in this motion for a more definite statement. In any
event, the argument has been repeatedly rejected by courts in this district in the context of
motions to dismiss for failure to join an indispensable party pursuant to Rule 12(b)(7) in
factually similar cases. See Fant v. City of Ferguson, No. 4:15-CV-00253-AGF, 2019 WL
3577529 (E.D. Mo. Aug. 6, 2019) (finding that "the Court is able to accord meaningful relief to
Plaintiffs withoutjoinder of the municipal court"); Baker v. City of Florissant, No. 4:16-CV-
1693 NAB (E.D. Mo. Aug. 12, 2019) (same); Webb v. City of Maplewood, No. 4:16 CV 1703
CDP, 2017 WL 2418011 (E.D. Mo. Aug. 20, 2019) (same); Davis v. City ofNormandy, No.
4:18CV1514 RLW, 2019 WL 3997469 (E.D. Mo. Aug. 23, 2019) (same).


                                                -3-
         A plaintiff bringing a claim for municipal liability pursuant to § 1983 must assert or

allege fact from which reasonable inferences can be drawn that the conduct of which he or she

complains was the result of an unconstitutional policy or custom. McKay v. City ofSt. Louis,

No. 4:15-CV-01315-JAR, 2016 WL 4594142, at *5 (E.D. Mo. Sept. 2, 2016). "A pattern of

similar constitutional violations by untrained employees is ordinarily necessary to demonstrate

deliberate indifference for purposes of failure to train." SM v. Lincoln Cty., 874 F.3d 581, 585

(8th Cir. 2017) (quoting Connick v. Thompson, 563 U.S. 51, 62 (2011)). The plaintiff, however,

"need not specifically plead the unconstitutional policy or incorporate the policy's specific

language into his complaint" because "[a]t the time his complaint is filed, a plaintiff may not be

privy to the facts necessary to accurately describe or identify the specific policies or customs

which may have caused the deprivation of his constitutional right." McKay, 2016 WL 4594142,

at *5.

         The Court finds Plaintiffs' pleadings, while lengthy, are not unintelligible to necessitate a

more definite statement. "Because of liberal notice pleading and the availability of extensive

discovery, motions for a more definite statement are universally disfavored." McCoy v. St. Louis

Pub. Sch., 4:11CV918 CDP, 2011WL4857931, at *2 (E.D. Mo. Oct. 13, 2011). "Rule 12(e) is

not designed to remedy an alleged lack of detail" but simply "intended to serve as a means to

remedy unintelligible pleadings." Boswell v. Panera Bread Co., 91 F. Supp. 3d 1141, 1144

(E.D. Mo. 2015). "The only question is whether it is possible to frame a response to the

pleading." Id. Plaintiffs' Class Action Complaint alleges various facets of an alleged municipal

policy or custom that may subject it to liability under § 1983, a municipality. For example,

Plaintiffs allege that "[City] officials and employees-through their conduct, decisions, training,

rules, policies, practices, and procedures-constructed and implemented this scheme for the




                                                 -4-
overriding purpose of raising municipal revenue (and not for any legitimate law enforcement

purpose)." (Id. at if 4) Specifically, Plaintiffs allege the City's mayor directly monitored the

number of traffic tickets issued by City police officers and "admonished those officers when they

do not issue as many tickets as the Mayor would like." (Id. at if 35) The City's argument that

Plaintiffs' allegations fail to sufficiently plead the specifics of each alleged constitutional

violation does not constitute a basis for relief at this stage. 2 Such details will undoubtedly be

expounded during the course of discovery.

        Accordingly,

        IT IS HEREBY ORDERED that the Motion for More Definite Statement filed by

Defendant, the City of Edmundson, (ECF No. 15) is DENIED.

        The City is reminded of its obligation to answer or otherwise respond to the Class Action

Compliant within the time set by the rules.

Dated   this~y of September, 2019.
                                                         ~ffeio
                                                         RONNIE L. WHITE
                                                         UNITED STATES DISTRICT JUDGE




2 Other courts in this district have denied requests for more definite statements in factually
similar cases making substantially similar allegations. See, e.g., Fant v. The City of Ferguson,
No. 4:15-CV-00253-AGF (E.D. Mo. May, 26, 2015); Baker v. City of Florissant, No. 4:16-CV-
1693 NAB, 2017 WL 6316736, at *5 (E.D. Mo. Dec. 11, 2017).


                                                  - 5-
